MEMORANDUM **
In these consolidated appeals, Washington state prisoners Thomas Randall Har-grove and Michael Steven Novak appeal pro se from the district court’s judgment dismissing their 42 U.S.C. § 1983 action alleging First Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to exhaust. O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir.2007). We may affirm on any ground supported by the record, id., and we affirm.
Dismissal for failure to exhaust was proper because plaintiffs failed to demonstrate that they fully exhausted administrative remedies prior to filing suit. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam) (requiring dismissal without prejudice when there is no pre-suit exhaustion).
Plaintiffs’ contention that the district court failed to conduct a de novo review is unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.